Citation Nr: 1410009	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-31 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for epicondylitis and ulnar nerve entrapment of the right arm.  

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to December 1968. This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) dated April and December 2008.

This appeal was processed in part using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue involving entitlement to an increased rating for posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

The medical evidence of record does not show that the Veteran's epicondylitis and ulnar nerve entrapment of the right arm was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel, or that it was due to an event not reasonably foreseeable in furnishing the Veteran's VA medical treatment.


CONCLUSION OF LAW

The criteria for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for epicondylitis and ulnar nerve entrapment of the right arm have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002 & Supp 2013); 38 C.F.R. § 3.361 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's September 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice was provided to the Veteran prior to the April 2008 rating decision which denied the benefit sought.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available VA treatment records and Social Security records have been obtained. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a VA examination and a VA medical opinion was provided s in conjunction with the claim on appeal March April 2008 to determine whether the claimed disorders were the result of VA treatment.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board finds that the medical opinion obtained by VA is adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Under VA laws and regulations, when a veteran incurs additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (finding that the language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim in August 2007, he must show a degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361 . 

In determining that additional disability exists, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32  (2013).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations. 38 C.F.R. § 3.361(d)(1) . 

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

In August 2007 the Veteran submitted a claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for epicondylitis and ulnar nerve entrapment of the right arm.  Specifically, he claims that in February 2007 a cardiac stress test was conducted at a VA medical facility.  He claims that he received an IV in his right arm and that he developed pain and loss of strength in his right arm.  He further states that he has extreme pain of the right arm along with swelling.   

VA treatment records confirm that a cardiac stress test was conducted on the Veteran in February 2007.  A February 2007 VA radiology record reveals that myocardial imaging studies were conducted following his treadmill stress test and that he was injected with a contrast medium for these studies.  

A May 2007 VA emergency room note reveals that the Veteran presented with complaints of right upper extremity pain.  Specifically pain with lifting and flexion of the right elbow.  He was identified as being right handed and employed as a "dye maker" who lifts up to 50 pounds or more in his job.  He reported that he developed right antecubtial pain after an IV placement for a stress test in February.  On physical examination the right upper extremity appeared normal, but there was localized tenderness at the "antecub area of biceps tendon insertion."  He had increased pain with elbow flexion and pronation.  Nerves and muscles were intact; grip strength was normal (5/5); there was no erythema or edema; and x-ray examination revealed no abnormalities.  The assessment was right biceps tendinitis he was treated with over-the-counter anti-inflammatory medication, told to reduce heaving lifting for the next 2 weeks, and told to return if symptoms persisted.  

A June 2007 VA primary care treatment note reveals he again sought treatment for right anticubital area pain which he reported was present since the February 2007 VA stress test.  He reported localized pain to the anticubital fossa, but examination revealed no tenderness and normal range of motion of the right elbow.  He had discomfort with flexion of the right elbow but not with extension against resistance.  The assessment was pain of the right anticubital area with flexion of the elbow.  The examiner indicated "?soft tissue injury from IV."  An orthopedic consultation was scheduled.  

In July 2007, the orthopedic consultation was conducted.  The Veteran reported symptoms as indicated above.  Physical examination revealed that the right upper extremity was neurovascularly intact.  Grip strength was normal, there was a slight decrease (4+/5) in motor strength to the right elbow for flexion and supination , but strength of the elbow was normal for extension and arm abduction.  There was pain to the forearm with elbow flexion.  There was tenderness to palpation of the biceps tendon with no evidence of rupture.  There was no deformity and he had full range of motion of the right elbow.  Sensation was intact.  The assessment was "four months status post IV trauma during a stress test with continued right antecubital fossa pain particularly with activity causing him significant pain and limiting his functional ability with little improvement over the last four months."  On examination there was no evidence of any neurovascular injury,  muscle rupture, or tendon rupture.  "He reports he had a large amount of ecchymosis shortly after the stress test for which they used the same IV line that was originally placed for the chemical stress test which questions if they did penetrate the soft tissue with some of the chemical from the stress test.  If that did occur, he may have local necrosis that occurred to the local soft tissue including the musculature from this injury.  If this were the case, it would explain its protracted course as well as his mild weakness on exam compared to the contralateral limb, although weakness is not his main complaint."  The Veteran was treated with Lidocaine ointment for the local pain, and instructed to return for evaluation if there was no progress in six weeks.  This consultation report did not actually indicate a diagnosis of the Veteran's right elbow pain.  

In March 2008, a VA Compensation and Pension examination of the Veteran was conducted.  Again he reported he worked as a dye maker and that he was having trouble using both hands.  He reported that he had pain and swelling in his right arm after IV placement during the above noted VA stress test and cardiac imaging studies in February 2007.  He reported right arm pain with lifting.  Electromyography (EMG) and nerve conduction studies revealed mild bilateral ulnar nerve entrapment at both elbows with the left being worse than the right.  Magnetic resonance imaging (MRI) of the right elbow was conducted and revealed tendonosis of the common flexor and extensor tendinous insertions; strain of the ulnar collateral ligament; remote strain of the radial collateral ligament; and no fracture or degenerative changes.  Physical examination did not reveal any evidence of problem with the right elbow.  After reviewing the above tests the examining physician's medical opinion was there was "evidence of epicondylitis and bilateral ulnar nerve entrapment at the elbow.  There was no evidence of arterial damage.  The Veteran's condition as diagnosed above is likely not due to IV line he had for his angiography and not related to test at the time."  

A January 2009 VA treatment record reveals that the Veteran still reported complaints of right elbow pain with flexion since the 2007 IV placement.  He was being treated with an elbow strap and reported improvement of his symptoms, although he still had complaints of right elbow pain with extreme elbow flexion when attempting to lift heavy objects.  The assessment was chronic mild right ulnar entrapment neuropathy and chronic right brachialis tendonitis.  

The Veteran's complaints of right elbow pain have been diagnosed as epicondylitis, which is more commonly known as tennis elbow or tendonitis of the elbow, and ulnar nerve entrapment.  Cumulative evidence of record discussed above does not establish that the claimed disorder, epicondylitis and ulnar nerve entrapment of the right arm, was caused by the IV used at the February 2007 VA stress test and cardiac imaging.  The July 2007 VA orthopedic consultation speculates that local soft tissue injury and necrosis may have occurred with the February 2007 IV.  However, no actual diagnosis is rendered in this consultation note.  The March 2008 VA Compensation and Pension examination report states an exact diagnosis as epicondylitis and bilateral ulnar nerve entrapment at the elbow and expresses the medical opinion that the condition is "likely not due to IV line he had for his angiography and not related to test at the time."  The Compensation and Pension examination diagnosis and opinion are supported by test results, including MRI and EMG studies, which support the diagnosis and do not reveal the presence of soft tissue damage that is asserted in the speculative opinion in the orthopedic consultation report.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As such, the Board considers this medical opinion contained in the March 208 to be of greater probative value in this appeal.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93   (1992)); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of any medical evidence or opinion that directly contradicts the March 2008 VA physician's conclusions.

There are three elements required to establish benefits pursuant to 38 U.S.C.A. § 1151: (a) additional disability; (b) a causal nexus between the VA treatment and the additional disability; and (c) a finding of fault or a finding of an unforeseen circumstance.  Each element is a prerequisite for the subsequent element.  The medical evidence of record does not show that the Veteran incurred any additional disability due to VA treatment, nor does it establish a causal nexus between VA treatment and the claimed disability.  Accordingly discussion of fault or a finding of an unforeseen circumstance is irrelevant in this appeal based on the foregoing discussion. 

The criteria to establish entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for epicondylitis and ulnar nerve entrapment of the right arm have not been established, either through medical or probative lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for epicondylitis and ulnar nerve entrapment of the right arm that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for epicondylitis and ulnar nerve entrapment of the right arm is denied.  



REMAND

This appeal is from the initial disability rating assigned upon the award of service connection for a PTSD.  The entire body of evidence is for consideration. Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505   (2007). 

The most recent VA examination of the Veteran was conducted in conjunction with his claim for service connection in November 2008.  A January 2009 Social Security indicates a decrease in the Veteran's social functioning and interaction.  This requires another examination.  See Snuffer v. Gober, 10 Vet. App. 400, 408   (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

The Social Security records indicate continuing treatment for his PTSD at VA medical facilities. The last time VA treatment records were obtained was in 2009. Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all treatment for PTSD since the date of his original claim in 2008.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain complete copies of the Veteran's VA medical treatment records including the Veteran's recent treatment records related to treatment for PTSD subsequent to January 2009.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond. 

2. The RO must provide the Veteran with a VA psychiatric examination to determine the severity of his PTSD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  The examiner must provide accurate and fully descriptive assessment of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory, such retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must specifically indicate an opinion as to whether the PTSD renders the Veteran unemployable.  The examiner must enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning. The report must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 , 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, corrective procedures must be implemented. 

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.









No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369   (1999).




______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


